Citation Nr: 0002580	
Decision Date: 02/02/00    Archive Date: 02/10/00

DOCKET NO.  97-13 140A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for 
psoriasis/seborrheic dermatitis with multiple joint 
arthralgia, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for chronic 
lumbosacral strain with low back pain (previously 
characterized as dextroscoliosis and minor spina bifida with 
low back pain), currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1969 and again from May 1971 to August 1989.  

This appeal arises from a February 1997 rating decision of 
the Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied an increased evaluation 
for psoriasis/seborrheic dermatitis with multiple joint 
arthralgia and increased the noncompensable evaluation for 
dextroscoliosis and minor spinal bifida (recharacterized as 
chronic lumbosacral strain with low back pain) to 10 percent, 
effective June 24, 1996.  

In statements from the veteran and his representative, dated 
May 1, 1997, service connection was claimed for pruritus.  
The RO has not considered this matter and it is referred to 
the RO for appropriate action.


REMAND

The veteran and his representative contend, in essence, that 
the veteran's skin condition and low back disability are more 
severe than the current evaluations reflect.  The veteran 
states that he has psoriasis all over his body and the 
symptoms have increased over a two year period.  He also 
indicates that he receives treatment from William P. Jordan, 
MD every two to three months.  A review of the record reveals 
that the veteran was treated by Dr. Jordan in November 1996.  
Dr. Jordan also submitted a medical statement in April 1998, 
indicating that he treats the veteran for psoriasis.  He also 
submitted a list of medications he prescribes for treatment 
of the veteran's psoriasis.  However, none of the medical 
records regarding his treatment for the veteran except for 
the November 1996 report are associated with the claims 
folder.  These records should be obtained and associated with 
the claims folder.  

Additionally, the veteran states that his primary care 
physician Clarence Scranage, Jr., MD, treats him for his 
chronic low back pain.  This treatment is reflected in 
prescriptions for his back pain and a physical therapy (PT) 
referral.  PT, according to the veteran, was ineffective.  
None of the treatment records for the veteran's low back from 
Dr. Scranage or the PT records are associated with the claims 
folder.  Treatment records were requested from Dr. Scranage 
in September 1997, but were not received.  These records are 
needed.  

Further, the RO's attention is directed to the decision of 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to 
March 1, 1999) (Court) in the case of DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Therein, the Court held that ratings based 
on limitation of motion do not subsume 38 C.F.R. § 4.40 or 
38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The veteran's most recent VA examination for his lumbar spine 
was in July 1996.  This examination did not discuss pain on 
use as it related to flare-ups of the veteran's service-
connected lumbar spine disability. 

In a statement received in August 1999, the veteran disagreed 
with the RO's rating in May 1999.  The Board construes this a 
notice of disagreement.  To date, there is no evidence that 
the appellant has been furnished a Statement of Case on these 
issues.  As the filing of a notice of disagreement places a 
claim in appellate status, the Court has held that the RO's 
failure to issue a Statement of the Case is a procedural 
defect requiring remand.  See Manlincon v. West, 12 Vet. App. 
238 (1999); see also Godfrey v. Brown, 5 Vet. App. 127, 132 
(1993).

Accordingly, this case is remanded to the RO for the 
following action:

1.  The RO should secure the necessary 
release of information from the veteran 
and attempt to obtain all medical records 
since 1995 from any private medical 
sources, to include Dr. Jordan, for 
treatment for his skin condition.  After 
receipt of these records, they should be 
associated with the claims folder.  

2. The RO should secure the necessary 
release of information from the veteran 
and attempt to obtain all medical records 
since 1995 from any private medical 
sources, to include Dr. Scranage, and the 
veteran's PT records, if any, for 
treatment for his low back disability.  
After receipt of these records, they 
should be associated with the claims 
folder.

3.  The RO should obtain and associate 
with the veteran's claims file copies of 
all VA treatment records from 1995 to the 
present pertaining to treatment or 
evaluation he received for his service-
connected disabilities on appeal.  

4.  The RO should obtain from the Social 
Security Administration copies of the 
medical records relied upon for its March 
1998 decision, as well as a copy of any 
decision and related medical records from 
the Virginia Retirement System.

5.  The veteran should be afforded a 
special VA dermatology examination in 
order to determine 
the nature and degree of severity of the 
veteran's service-connected 
psoriasis/seborrheic dermatitis with 
multiple joint arthralgia.  All indicated 
studies deemed appropriate by the 
examiner must be done.  The claims files 
and a copy of this entire remand must be 
made 


available to the examiner in connection 
with the examination so that the 
examination of the veteran is a fully 
informed one.  The examiner should 
indicate whether there is exfoliation, 
exudation or itching associated with the 
psoriasis.  The examiner should indicate 
whether there is scarring associated with 
the psoriasis and if it is disfiguring, 
whether the disfigurement is slight, 
moderate, severe or repugnant. The 
examiner should also indicate over what 
area these lesions are located.  Color 
photographs of the disability should be 
taken in connection with the examination 
and associated with the claims folder.  

6.  The RO should then schedule the 
veteran for a VA orthopedic examination 
for purposes of assessing the current 
severity of his service-connected low 
back disability and multiple joint 
arthralgia associated with 
psoriasis/seborrheic dermatitis.  All 
indicated studies, to include range of 
motion testing of the lumbar spine and 
all joints affected by 
psoriasis/seborrheic dermatitis 
arthralgia in all directions (in 
degrees), X-ray examination and any other 
tests deemed necessary by the examiner, 
should be performed.  The veteran's 
claims files and a copy of this entire 
remand are to be made available to the 
examining physician for review in 
connection with the examination of the 
veteran so that the physician may review 
pertinent aspects of the veteran's 
medical history.  The examiner should be 
asked to determine whether the lumbar 
spine and all joints affected by 
psoriasis/seborrheic dermatitis 
arthralgia exhibit weakened movement, 
excess fatigability, or incoordination 
and, if feasible, these 


determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excessive fatigability or 
incoordination.  The examiner should 
express an opinion as to whether pain 
significantly limits functional ability 
during flare-ups or when the lumbar spine 
or joints affected by 
psoriasis/seborrheic dermatitis 
arthralgia are used repeatedly over a 
period of time.  This determination also 
should be portrayed, if feasible, in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups.  In addition, the 
examiner should comment on the effects of 
pain on the veteran's ability to pursue 
gainful employment.  

7.  Following the completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
above-mentioned development has been 
completed in full.  If any development is 
incomplete, including if the orthopedic 
examination report does not include the 
results of tests for pain of the affected 
joint, or an explanation by the examiner 
for the lack thereof, or the dermatology 
examination is not performed during a 
flare-up, appropriate corrective action 
is to be implemented.  

8.  The RO should furnish the veteran and 
his representative with a Statement of 
the Case (SOC) on the issues of secondary 
service connection for hypertension, 
increased ratings for sarcoidosis, 
arthralgia of the left elbow, 
granulomatous hepatitis and left wrist 
carpal tunnel surgical release and the 
initial evaluation for depressive 
disorder, not otherwise 


specified.  The RO's attention is 
directed to Fenderson v. West, 12 Vet. 
App. 119 (1999).  The SOC should 
thoroughly discuss all evidence.  The SOC 
should include citations to all pertinent 
regulations.  There should also be 
included with this document information 
concerning the need to file a substantive 
appeal to these issues if the Board is to 
address them.  A VA Form 9 should be 
provided for the veteran's use. The 
veteran must be informed that he must 
file a substantive appeal to the SOC if 
he wishes the Board to consider the 
issues addressed therein.

9.  The RO should review the veteran's 
claims (previously perfected on appeal) 
to determine whether they may be granted.  
If the benefits sought remain denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case, to include a detailed analysis 
of the reasons for the RO's 
determination, and afforded the 
appropriate period of time in which to 
respond.

Thereafter, in accordance with current appellate procedures, 
the claims files, to include all evidence received in 
connection with the requests herein, are to be returned to 
the Board for further appellate review.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


